

Exhibit 10.2


Execution Version              
 
LICENSE AGREEMENT
 
This License Agreement (this “Agreement”) is made effective as of February 3,
2009 (the “Effective Date”) by and between NexMed Inc., a Nevada corporation
(“NexMed”), and Warner Chilcott Company, Inc., a Puerto Rico corporation
(“Warner”).  NexMed and Warner are each hereinafter referred to individually as
a “Party” and together as the “Parties.” Capitalized terms that are used and not
defined in this Agreement shall have their respective meanings set forth in the
Purchase Agreement (as defined below).
 
WHEREAS, the Parties have entered into an Asset Purchase Agreement dated as of
February 3, 2009 (the “Purchase Agreement”) pursuant to which Warner will
purchase the Purchased Assets (as defined in the Purchase Agreement) from
NexMed;
 
WHEREAS, NexMed is retaining certain Licensed Patents (as defined below) and
Licensed Know-How (as defined below) that is necessary to or useful for
exploiting the Purchased Assets; and
 
WHEREAS, the Purchase Agreement contemplates that the Parties shall enter into
this Agreement simultaneously with the Closing.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:
 
ARTICLE 1
Definitions
 
Section 1.01 Definitions.  The following initially capitalized terms, as used
herein, have the following meanings:
 
“Affiliate” means any corporation, firm, limited liability company, partnership
or other entity that controls or is controlled by or is under common control
with a Party to this Agreement.  For purposes of this Section, “control” means
ownership, directly or indirectly through one or more Affiliates, of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interests in the case of any other type of legal entity, status as a
general partner in any partnership, or any other arrangement whereby a person or
entity controls or has the right to control the board of directors or equivalent
governing body of a corporation or other entity, or otherwise has the ability to
direct the affairs or operations of such person.
 
“ANDA Product” means a product that is the subject of an Abbreviated New Drug
Application, as defined under 21 U.S.C. § 355(j), filed by a Third Party with
the FDA, for which the Licensed Product is the reference listed drug.
 
“API” means alprostadil.
 
“Approval” means, with respect to any Licensed Product, approval from the FDA
(as hereafter defined) for the marketing, use and sale of the Licensed Product
in the Territory.

 
 

--------------------------------------------------------------------------------

 

“Competing Product” means any Third Party pharmaceutical product for use in the
Field, including any ANDA Product.
 
“Confidential Information” means with respect to a Party all trade secrets,
processes, formulae, data, know-how, improvements, inventions, chemical
materials, assays, techniques, marketing plans, strategies, customer lists, or
other information that has been created, discovered, or developed by such Party,
or has otherwise become known to such Party, or to which rights have been
assigned or licensed to such Party, as well as any other information and
materials that are deemed confidential or proprietary to or by such Party
(including all information and materials of such Party’s customers and any other
Third Party and their consultants), in each case that are disclosed by such
Party to the receiving Party, whether orally, visually, in writing or by way of
any other media, whether before or after the Effective Date of this Agreement,
that if disclosed in tangible form is marked “confidential,” or if disclosure is
not in tangible form, the disclosing Party has notified the receiving Party at
the time of disclosure that such disclosure is confidential and summarized such
disclosure in writing, marking the summary “confidential” and submitting it to
the receiving Party (or, if applicable, to such of the receiving Party’s
Affiliates or sublicensees to whom disclosure has been made) within thirty (30)
days of the disclosure.  Confidential Information shall not include any such
information, data or materials to the extent that the receiving Party can
demonstrate that such information, (a) as of the date of disclosure is known to
the receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to the receiving Party or its Affiliates; (b) as of the
date of disclosure is, or subsequently becomes, publicly known, through no fault
or omission of the receiving Party or its Affiliates; (c) is obtained from a
Third Party having a lawful right to make such disclosure free from any
obligation of confidentiality to the disclosing Party; or (d) is independently
developed by or for the receiving Party or its Affiliates without reference to
or reliance upon any Confidential Information of the disclosing Party.
 
“Control” or “Controlled” means, with respect to any Technology or Patents, the
ownership thereof or the possession by a Party of rights under such Technology
or Patents sufficient to permit it to grant licenses or sublicenses to such
Technology or Patents as provided for herein, in each case without violating the
terms of any legally binding agreements between a Party and any Third Party in
existence as of the Effective Date.
 
“Development” or “Develop” means, with respect to a Licensed Product, all
clinical and other development activities undertaken to obtain Approval of such
Licensed Product in accordance with this Agreement.  When used as a verb,
“Developing” means to engage in Development and “Developed” shall have a
corresponding meaning.
 
“FDA” means the United States Food and Drug Administration and any successor
agency or authority thereto.
 
“Field” means the topical treatment of male erectile dysfunction.
 
“Licensed Know-How” means all Technology that is Controlled by NexMed that is
necessary or useful for Warner to Develop, make, use or sell the Licensed
Product in the Territory other than the Transferred Technology.

 
2

--------------------------------------------------------------------------------

 

“Licensed Patents” means the Patents that are Controlled by NexMed that are
necessary or useful for Warner to Develop, make, use or sell the Licensed
Product in the Territory other than the Transferred Technology, including the
Patents set forth on Schedule A.
 
“Licensed Product” means any form or dosage of a pharmaceutical product for use
in the Field that contains API as an active ingredient.
 
“Licensed Trademark” means the trademark set forth on Schedule B.
 
“OTC Product” shall mean a Licensed Product for sale over-the-counter.
 
“Patents” means all rights arising under patents or patent applications
(including any patents issuing therefrom), as well as any substitutions,
continuations, continuations-in-part, divisionals and all reissues, renewals,
reexaminations, extensions, supplementary protection certificates,
confirmations, revalidations, registrations or patents of addition in connection
with any of the foregoing.
 
“Sublicensee” means any Third Party or Affiliate of Warner to whom Warner grants
a Sublicense of the rights granted to Warner under this Agreement, as provided
under Section 2.02.
 
“Technology” means, whether or not patentable, any and all proprietary ideas,
inventions, discoveries, trade secrets, processes, formulae, data, know-how,
improvements, inventions, chemical materials, assays, techniques, marketing
plans, strategies, customer lists, biologic materials, results, designs,
specifications, methods, formulations, ideas, technical information (including
structural and functional information), process information, pre-clinical
information, clinical information, any and all proprietary biological, chemical,
pharmacological, toxicological, pre-clinical, clinical, assay, control and
manufacturing data and materials or other information.
 
“Territory” means the United States of America, including its possessions and
territories.
 
“Third Party” means any Person other than Warner, NexMed and their respective
Affiliates.
 
Section 1.02 Additional Definitions.  Each of the following terms is defined in
the Section set forth opposite such term:
 
Term
 
Section
Agreement
 
Preamble
Controlling Party
 
Section 4.03
Effective Date
 
Preamble
NexMed
 
Preamble
OTC Commercialization Notice
 
2.05
Party
 
Preamble
Parties
 
Preamble
Patent Challenge
 
6.04
Purchase Agreement
 
Recitals
Permeation Invention
 
Section 4.01
Term
 
6.01
Terminating Party
 
6.03
Warner
 
Preamble


 
3

--------------------------------------------------------------------------------

 

Section 1.03 Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles and Sections are to Articles and Sections of
this Agreement unless otherwise specified.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  When the words “not to be unreasonably withheld” are used in this
Agreement, they shall be deemed to be followed by the phrase “, conditioned or
delayed”, whether or not they are in fact followed by that phrase or a phrase of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.  References to “law” or “laws” shall be deemed to
include any and all Applicable Law.
 
ARTICLE 2
Grant Of Rights
 
Section 2.01 License To Warner.  Subject to the terms and conditions of this
Agreement, NexMed, on behalf of itself and its Affiliates, hereby grants to
Warner:
 
(a)           a perpetual, exclusive (even as to NexMed and its Affiliates but
subject to Section 5.03 of the Purchase Agreement), fully transferable, fully
sublicensable, royalty-free, fully paid-up license under the Licensed Patents
and Licensed Know-How to Develop, have Developed, make, have made, use, have
used, sell, distribute for sale, have distributed for sale, offer for sale, have
sold, import or have imported Licensed Products in the Field in the Territory;
and
 
(b)           a perpetual, exclusive (even as to NexMed and its Affiliates but
subject to Section 5.03 of the Purchase Agreement), fully transferable, fully
sublicensable, royalty-free, fully paid-up license under the Licensed Trademark
solely in connection with the Development, manufacture and commercialization the
Licensed Product in the Field in the Territory.

 
4

--------------------------------------------------------------------------------

 

Section 2.02  Right to Sublicense.  Warner shall have the right to grant
sublicenses under the exclusive licenses granted pursuant to Section 2.01.  In
connection with the grant of any permitted sublicense hereunder, Warner shall
ensure that each of its Affiliates and Sublicensees accepts and complies with
all of the terms and conditions of this Agreement as if such Affiliates or
Sublicensees were a party to this Agreement and Warner shall guarantee and
remain obligated for the performance (or failure of performance) of any
Affiliate or Sublicensee hereunder.
 
Section 2.03  Retained Rights.  Except as expressly provided hereunder, NexMed
and its Affiliates reserve all other rights in and to the Licensed Know-How,
Licensed Patents and Licensed Trademark, including retaining all rights to the
Licensed Trademark outside the Territory.  Notwithstanding anything else
contained herein to the contrary, NexMed and its Affiliates at all times reserve
such rights under the Licensed Know-How and Licensed Patents as is necessary to
allow NexMed and its Affiliates to Develop, manufacture and supply Licensed
Products outside the Territory.
 
Section 2.04  Right of Reference.  Each Party and its Affiliates will, upon
reasonable request, provide the other Party and its Affiliates, its licensees
and sublicensees with access to and a right to reference and use any filings
with the FDA related to the Licensed Product including drug master files.
 
Section 2.05  OTC Product.  If at any time during the Term, Warner determines in
good faith that it is reasonably likely that an OTC Product could be (i)
manufactured under a commercially viable manufacturing process and (ii) sold in
compliance with Applicable Law, then Warner shall notify NexMed within ninety
(90) days of such determination whether it intends to Develop and commercialize
such OTC Product (such notice, the “OTC Commercialization Notice”).  Following
delivery of an OTC Commercialization Notice reflecting Warner’s intent to
Develop and commercialize an OTC Product, the parties shall promptly determine
in good faith the fair market value of such OTC Product and Warner shall
promptly pay to NexMed an amount equal to such fair market value; provided that
if the Parties cannot agree on such fair market value, an independent valuation
expert reasonably acceptable to both Parties shall be retained to determine such
value.  Notwithstanding the foregoing, if Warner fails to provide the OTC
Commercialization Notice within the period described in this Section 2.05 or
such notice reflects a determination not to Develop and Commercialize the OTC
Product, the rights granted to Warner to Develop and commercialize the OTC
Product in the Field and in the Territory under this Agreement shall revert to
NexMed and NexMed shall thereafter have the unencumbered right to grant one or
more Third Parties the right to Develop and commercialize the OTC Product (it
being understood that nothing in this Section 2.05 shall in any way limit the
rights granted to Warner pursuant to Section 2.01 with respect to any
prescription pharmaceutical product included in the Licensed Products).

 
5

--------------------------------------------------------------------------------

 

Section 2.06  Licensed Trademark.  The Licensed Trademark shall be used by
Warner only pursuant to the terms of this Agreement to identify and in
connection with the marketing and sale of Licensed Product in the Field in the
Territory, and shall not be used by Warner to identify or in connection with the
marketing of any other products.  Warner shall comply with NexMed’s trademark
guidelines and specifications as provided to Warner on the Effective Date as may
be reasonably amended from time to time by NexMed upon reasonable prior written
notice to Warner (it being understood Warner shall be free to utilize any
existing inventories containing the Licensed Trademark prior to the amendment of
such guidelines or specifications) in connection with its use of the Licensed
Trademark in all promotional materials, advertisements, packaging, labeling and
trade dress.  Warner agrees to use the Licensed Trademark with the necessary
trademark designations, and shall use the Licensed Trademark in a manner that
does not derogate from NexMed’s and its Affiliates’ rights in the Licensed
Trademark.  Warner agrees that it will take no action that will interfere or
diminish NexMed’s or its Affiliates’ rights in the Licensed Trademark.  Warner
agrees that all use of the Licensed Trademark will inure to the benefit of
NexMed and its Affiliates.  The Licensed Trademark shall be owned by NexMed or
its Affiliates and, upon the request of NexMed, Warner agrees to assign any
rights (other than the rights granted hereunder) it may have in the Licensed
Trademark to NexMed.  Warner shall have no rights under this Agreement in or to
the Licensed Trademark or the goodwill pertaining thereto except as specifically
provided herein.
 
ARTICLE 3
Treatment Of Confidential Information
 
Section 3.01  Confidentiality Obligations.  Each of NexMed and Warner agree that
during the Term and for ten (10) years thereafter, it will keep confidential,
and will cause its employees, consultants, Affiliates, agents, subcontractors,
and Sublicensees to keep confidential, all Confidential Information of the other
Party.  Neither NexMed nor Warner nor any of their employees, consultants,
Affiliates, agents, subcontractors, or Sublicensees shall use Confidential
Information of the other Party for any purpose whatsoever other than exercising
any rights granted to it or reserved by it hereunder.  Without limiting the
foregoing, each Party may disclose information to the extent such disclosure is
reasonably necessary to (a) file and prosecute patent applications and/or
maintain patents which are filed or prosecuted in accordance with the provisions
of this Agreement, or (b) file, prosecute or defend litigation in accordance
with the provisions of this Agreement or (c) comply with Applicable Law;
provided, however, that if a Party is required to make any such disclosure of
the other Party’s Confidential Information in connection with any of the
foregoing, it will give reasonable advance notice to the other Party of such
disclosure requirement and will use reasonable efforts to assist such other
Party in efforts to secure confidential treatment of such information required
to be disclosed.
 
Section 3.02  Limited Disclosure And Use. NexMed and Warner each agree that any
disclosure of the other Party’s Confidential Information to any of its
employees, consultants, Affiliates, agents, subcontractors, or sublicensees
shall be made only if and to the extent necessary to carry out its rights and
responsibilities under this Agreement, shall be limited to the maximum extent
possible consistent with such rights and responsibilities, and shall only be
made to the extent any such Persons are bound by confidentiality obligations to
maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement.  Neither Party
shall disclose or transfer the other Party’s Confidential Information to any
Third Parties under any circumstance without the prior written approval from the
other Party, except as otherwise required by Applicable Law, and except as
otherwise expressly permitted by this Agreement. Each Party shall take such
action, and shall cause its employees, consultants, Affiliates, agents,
subcontractors, and sublicensees to take such action, to preserve the
confidentiality of the other Party’s Confidential Information as it would
customarily take to preserve the confidentiality of its own Confidential
Information.  In connection with the termination of this Agreement, upon the
request of the other Party, each Party will return all the Confidential
Information disclosed or transferred to it by the other Party pursuant to this
Agreement, including all copies and extracts of documents and all manifestations
of Confidential Information in any form, within sixty (60) days of such request;
provided however, that a Party may retain (a) any Confidential Information of
the other Party relating to any license which expressly survives such
termination and (b) one (1) copy of all other Confidential Information in
inactive archives solely for the purpose of maintaining a record of information
and materials deemed to be Confidential Information hereunder.

 
6

--------------------------------------------------------------------------------

 

Section 3.03  Publicity.  Neither Party may publicly disclose the existence or
terms or any other matter of fact regarding this Agreement without the prior
written consent of the other Party; provided, however, that either Party may
make such a disclosure (a) to the extent required by Applicable Law or by the
requirements of any nationally recognized securities exchange, quotation system
or over-the-counter market on which such Party has its securities listed or
traded, or (b) to any actual or prospective sublicensees, investors, lenders,
other financing sources, acquirors, or companies being acquired by such Party
who are obligated to keep such information confidential.  The Party desiring to
make any such public announcement or disclosure shall inform the other Party of
the proposed announcement or disclosure in reasonably sufficient time prior to
public release and shall provide the other Party with a written copy
thereof.  Each Party shall cooperate fully with the other with respect to all
disclosures regarding this Agreement to the Securities Exchange Commission and
any other Governmental Authority, including requests for confidential treatment
of proprietary information of either Party included in such disclosure.
 
ARTICLE 4
Ownership of Inventions, Enforcement and Defense of Claims
 
Section 4.01  Ownership of Permeation Inventions.  In the event that an
invention, improvement, discovery, data and/or other Technology is conceived
solely by or on behalf of Warner or made jointly by employees, agents and
consultants of Warner and NexMed, and is a discovery, invention, improvement or
new use of the Licensed Know-How or permeation enhancing excipient technology
that is derived from the Licensed Know-How (a “Permeation Invention”), such
Permeation Invention shall be the sole and exclusive property of NexMed, and
Warner agrees to assign, and hereby does assign, its entire right, title and
interest in and to such Permeation Invention to NexMed.  Thereafter, all
assigned Permeation Inventions shall be part of the “Licensed Know-How” under
this Agreement.
 
Section 4.02  Notice Of Infringement.  If, during the Term, either Party learns
of any actual, alleged or threatened infringement by a Third Party of any
Licensed Patents in the Field in the Territory, such Party shall notify the
other Party within fifteen (15) days of becoming aware of such infringement and
shall provide such other Party with available evidence of such infringement.

 
7

--------------------------------------------------------------------------------

 

Section 4.03  Infringement Of Licensed Patents or Licensed Know-How.  In the
event any actual, alleged or threatened infringement, misappropriation or
violation of the Licensed Patents or the Licensed Know-How in the Territory
relating to any Competing Product including ancillary invalidity claims that
occurs at such time that there is no product approved for sale in the Territory
covered by a claim in a Licensed Patent or that uses Licensed Know-How, other
than the Product marketed by Warner, its Affiliates or Sublicensees pursuant to
Section 2.01; then Warner shall be deemed to be the “Controlling Party” for
purposes of this Section 4.03.  Otherwise, NexMed shall be deemed to be the
“Controlling Party”.  The Controlling Party shall have the first right (but not
the obligation), at its own expense and with legal counsel of its own choice, to
institute, prosecute and control any action, suit or proceeding (or take other
appropriate legal action) against any actual, alleged or threatened
infringement, misappropriation or violation of the Licensed Patents or the
Licensed Know-How in the Territory relating to any Competing Product including
ancillary invalidity claims. The non-Controlling Party shall have the right, at
its own expense, to be represented in any such action, suit or proceeding
brought by the Controlling Party by counsel of the non-Controlling Party’s own
choice; provided, however, that under no circumstances shall the foregoing
affect the right of the Controlling Party to control the action, suit or
proceeding as described in the third sentence of this Section
4.03.  Notwithstanding the foregoing, neither Party shall settle, compromise or
otherwise resolve any such action, suit or proceeding that (i) in the case of a
settlement by NexMed, materially restricts or waives rights under the Licensed
Patents or Licensed Know-How granted to Warner hereunder and (ii) in the case of
a settlement by Warner, materially restricts or waives any rights under the
Licensed Patents or Licensed Know-How, in each case without the prior written
consent of the other Party which consent shall not be unreasonably withheld,
conditioned or delayed.  If the Controlling Party does not file any action, suit
or proceeding against any such infringement, misappropriation or violation
within six (6) months after the earliest of notice under Section 4.02, or a
written request from the non-Controlling Party to take action with respect to
such infringement, misappropriation or violation, then the non-Controlling Party
shall have the right (but not the obligation), at its own expense, to bring an
action, suit or proceeding (or take other appropriate legal action) against such
actual, alleged or threatened infringement, misappropriation or violation with
legal counsel of its own choice, but shall not be permitted to settle,
compromise or otherwise resolve any such suit without the prior written consent
of the Controlling Party, which consent shall not be unreasonably withheld,
conditioned or delayed.  Any damages, monetary awards or other amounts recovered
by a Party, whether by judgment or settlement, pursuant to any suit, proceeding
or other legal action taken under this Section 4.03, shall be applied as
follows:
 
(a)           first, to reimburse the Parties for their respective out-of-
pocket costs and expenses (including reasonable attorneys’ fees and costs)
incurred in prosecuting such enforcement action; and
 
(b)           second, any remaining balance shall be retained by or paid to the
Party bringing such suit, proceeding or action; provided that in all cases
Warner shall be entitled to any portion of such remaining balance that represent
compensation for lost sales, royalty or profits with respect to the Product.
 
Section 4.04  Joinder; Cooperation. If a Party brings any such action, suit or
proceeding hereunder, the other Party hereby consents to be joined as a
plaintiff if necessary to prosecute such action, suit or proceeding, and to give
the Party bringing such action, suit or proceeding reasonable assistance and
authority to file and prosecute the action, suit or proceeding; provided,
however, that neither Party shall be required to transfer any right, title or
interest in or to any property to the other Party or any Third Party to confer
standing on such other Party hereunder.

 
8

--------------------------------------------------------------------------------

 

Section 4.05  Trademark Maintenance and Enforcement. From the Effective Date and
during the Term, Warner shall establish, maintain and enforce the Licensed
Trademark in the Territory.  In the event that either Party becomes aware of any
infringement of the Licensed Trademark by a Third Party in the Territory, such
Party shall promptly notify the other Party and the Parties shall consult with
each other in good faith with respect thereto and shall jointly determine how to
proceed with respect to such infringement, including by the institution of legal
proceedings against such Third Party.
 
Section 4.06  Defense of Claims.  In the event that any action, suit or
proceeding is brought against NexMed or Warner or any Affiliate or Sublicensee
of either Party alleging the infringement of the Patents, Know-How or
intellectual property rights of a Third Party by reason of the Development,
manufacture, use, sale, importation or offer for sale of a Licensed Product in
the Territory then Warner shall indemnify, defend and hold NexMed, its
Affiliates and their respective directors, officers, employees, stockholders and
agents and their respective successors, heirs and assigns harmless in accordance
with the indemnification provisions of the Purchase Agreement.
 
ARTICLE 5
Disclaimer Of Warranties; Claims
 
Section 5.01  Disclaimer Of Warranties.  EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THE PURCHASE AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
GRANTS ANY WARRANTY, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW,
BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER
WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
 
Section 5.02  Claims.  Any and all direct claims between the Parties or brought
by a Third Party against either Party arising out of, based upon or relating to
this Agreement, including any breaches hereunder, shall be handled in accordance
with and subject to Article 6 of the Purchase Agreement.
 
ARTICLE 6
Term And Termination
 
Section 6.01  Term; Expiration. This Agreement shall commence on the Effective
Date and shall continue unless terminated as provided herein (the “Term”).
 
Section 6.02  Termination for Breach. Other than as provided in Section 6.03 or
Section 6.04, Nexmed may terminate this Agreement only if (i) Warner breaches
ARTICLE 3, (ii) Warner fails to cure such breach within sixty (60) days written
notice by Nexmed; and (iii) such breach causes or is likely to cause a material
adverse impact on Nexmed’s patent rights or business; and (iv) termination of
this Agreement is the only appropriate remedy for such breach.
 
 
9

--------------------------------------------------------------------------------

 

Section 6.03  Termination for Other Causes.  Either Party (the “Terminating
Party”) shall have the right to terminate this Agreement immediately upon
written notice, (i) if the other Party shall file a petition in bankruptcy, or
if an involuntary petition in bankruptcy shall be filed against the other Party
and such petition shall not be dismissed within sixty (60) days, or if a
receiver or guardian has been appointed for the other Party, or (ii) upon the
dissolution, termination of existence or insolvency of the other Party.
 
Section 6.04  Patent Challenge.  NexMed will be permitted to terminate this
Agreement by written notice effective upon receipt if Warner or its Affiliates
directly, or indirectly through assistance granted to a Third Party, commence
any interference or opposition proceeding, challenge the validity or
enforceability of (other than in defense of an action for infringement of a
Patent Controlled by Warner), or oppose any extension of or the grant of a
supplementary protection certificate with respect to, any Licensed Patent (each
such action, a “Patent Challenge”).  Warner will include provisions in all
agreements granting sublicenses of Warner’s rights hereunder providing that if
the Sublicensee or its Affiliates undertake a Patent Challenge with respect to
any Licensed Patent under which the sublicensee is sublicensed, Warner will be
permitted to terminate such sublicense agreement.  If a sublicensee of Warner
(or an Affiliate of such sublicensee) undertakes a Patent Challenge of any such
Licensed Patent under which such Sublicensee is sublicensed, then Warner upon
receipt of notice from NexMed of such Patent Challenge will terminate the
applicable sublicense agreement.  If Warner fails to so terminate such
sublicense agreement, NexMed may terminate Warner’s right to sublicense and any
sublicenses previously granted to such sublicensee shall automatically
terminate.  In connection with such sublicense termination, Warner shall
cooperate with NexMed’s reasonable requests to cause such a terminated
sublicensee to discontinue activities with respect to the Licensed Product.
 
Section 6.05  Additional Termination Right of Warner.  Warner shall also have
the right to terminate this Agreement, for any reason and without cause upon not
less than sixty (60) days prior written notice to Nexmed.
 
Section 6.06  Effect of Termination.  Upon termination of this Agreement or any
right or license pursuant to Section 6.02 through Section 6.05, the rights and
obligations of the Parties hereunder, and all licenses granted to Warner
hereunder shall immediately cease.
 
Section 6.07  Surviving Provisions.  Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Section 6.06,
and Section 7.04 and ARTICLE 3 as well as any rights or obligations otherwise
accrued hereunder, shall survive the expiration or termination of the Term for
any reason.
 
ARTICLE 7
Miscellaneous
 
Section 7.01  Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the District of
New Jersey or any New Jersey State court, so long as one of such courts shall
have subject matter jurisdiction over such suit, action or proceeding, and that
any cause of action arising out of this Agreement shall be deemed to have arisen
from a transaction of business in the State of New Jersey, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
Party anywhere in the world, whether within or without the jurisdiction of any
such court.

 
10

--------------------------------------------------------------------------------

 

Section 7.02  Notification. All notices, requests and other communications
hereunder shall be in writing, shall be addressed to the receiving Party’s
address set forth below or to such other address as a Party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) made by
facsimile transmission (to be followed with written confirmation by the
delivering Party), (iii) sent by private courier service providing evidence of
receipt, or (iv) sent by registered or certified mail, return receipt requested,
postage prepaid.  The addresses and other contact information for the Parties
are as follows:
 
If to NexMed:
NexMed, Inc.
89 Twin Rivers Drive
East Windsor, NJ 08520
Attn: Chief Financial Officer
Fax:  (609) 426-9116
 
With a copy to:
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, New Jersey 08540
Attn: David G. Glazer
Fax:  (609) 919-6701
 
If to Warner:
Warner Chilcott Company, Inc.
PO Box 1005
Fajardo, Puerto Rico  00738
Attn:  Director, Business Management
Fax:  (787) 863 5355
 
With a copy to:
Warner Chilcott (US), LLC
100 Enterprise Drive
Rockaway, New Jersey 07866
Attn: General Counsel
Fax: (973) 442-3310


 
11

--------------------------------------------------------------------------------

 
 
All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if made by
facsimile transmission, at the time that receipt thereof has been acknowledged
by the recipient, (iii) if sent by private courier, on the day such notice is
delivered to the recipient, or (iv) if sent by registered or certified mail, on
the fifth (5th) business day following the day such mailing is made.
 
Section 7.03  Language.  This Agreement has been prepared in the English
language and the English language shall control its interpretation.
 
Section 7.04  Governing Law.  This Agreement will be construed, interpreted and
applied in accordance with the laws of the State of New Jersey, excluding its
body of law controlling conflicts of law.
 
Section 7.05  Entire Agreement.  This Agreement, together with the Purchase
Agreement and the Ancillary Agreements, is the entire Agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
representations, understandings and agreements between the Parties with respect
to the subject matter hereof.
 
Section 7.06  Amendment.  No modification to this Agreement shall be effective
unless in writing with specific reference to this Agreement and signed by the
Parties.
 
Section 7.07  Waiver.  The terms or conditions of this Agreement may be waived
only by a written instrument executed by the Party waiving compliance.  The
failure of either Party at any time or times to require performance of any
provision hereof shall in no manner affect its rights at a later time to enforce
the same.  No waiver by either Party of any condition or term shall be deemed as
a continuing waiver of such condition or term or of another condition or term.
 
Section 7.08  Headings.  Section and subsection headings are inserted for
convenience of reference only and do not form part of this Agreement.
 
Section 7.09  Assignment.  Warner may transfer or assign this Agreement to an
Affiliate or a Third Party without the consent of NexMed.  NexMed may not
transfer or assign this Agreement or any of the Licensed Patents to any Third
Party without the written consent of Warner; except that NexMed may transfer or
assign this Agreement or any of the Licensed Patents without such consent to an
entity that (i) agrees in writing that it will not market in the Field a product
that is covered by a claim in a Licensed Patent or (ii) acquires all or
substantially all of the capital stock, business or assets of NexMed (whether by
merger, reorganization, acquisition, sale or otherwise) and which entity agrees
in writing to be bound by the terms and conditions of this Agreement.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and assigns.
 
Section 7.10  Construction.  The Parties hereto acknowledge and agree that:  (i)
each Party and its counsel reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all Parties hereto and not in favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this
Agreement.  Neither Party shall challenge the validity or enforceability of the
terms, conditions, obligations and covenants hereunder.

 
12

--------------------------------------------------------------------------------

 

Section 7.11  Severability.  If any provision(s) of this Agreement are or become
invalid, are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under Applicable Law from time to time in effect, it is the
intention of the Parties that the remainder of this Agreement shall not be
affected thereby provided that a Party’s rights under this Agreement are not
materially affected.  The Parties hereto covenant and agree to renegotiate any
such term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Agreement or the application thereof that is invalid, illegal or unenforceable,
it being the intent of the Parties that the basic purposes of this Agreement are
to be effectuated.
 
Section 7.12  Status.  Nothing in this Agreement is intended or shall be deemed
to constitute a partner, agency, employer-employee, or joint venture
relationship between the Parties.
 
Section 7.13  Section 365(n).  All licenses granted under this Agreement are
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined in Section 101 of such
Code.
 
Section 7.14  Further Assurances.  Each Party agrees to execute, acknowledge and
deliver such further instructions, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
 
Section 7.15  Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts (including by facsimile), each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by the other Party.  Until and unless each
Party has received a counterpart hereof signed by the other Party, this
Agreement shall have no effect and no Party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).  No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any Person
other than the Parties and their respective successors and assigns.
 
Section 7.16  Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.  All excise, sales, use, value added,
registration stamp, recording, documentary, conveyancing, franchise, property,
transfer, gains and similar taxes, levies, charges and fees incurred in
connection with the transactions contemplated by this Agreement shall be borne
by Warner.
 
Section 7.17  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 
13

--------------------------------------------------------------------------------

 

Section 7.18  Specific Performance.  The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in the courts referred to in
Section 7.01, in addition to any other remedy to which they are entitled under
Applicable Law or in equity.
 
Section 7.19  Fulfillment of Obligations.  Any obligation of any party to any
other party under this Agreement, which obligation is performed, satisfied or
fulfilled by an Affiliate of such party, shall be deemed to have been performed,
satisfied or fulfilled by such Party.


[Signature Page Follows]

 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative.
 
WARNER CHILCOTT COMPANY, INC.
   
By:
/s/  Max Torres
   
Name:
Max Torres
   
Title:
Senior Director
   
NEXMED INC.
   
By:
/s/ Vivian Liu
   
Name:
Vivian Liu
   
Title:
President & CEO

 
SIGNATURE PAGE TO THE LICENSE AGREEMENT

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
Licensed Patents

 

   
Patent No.
 
Appln. No.
 
Filed
 
Granted
 
Nominal Expiration Date
(Without Term Extension, If
Any Applicable)
 
Title
                             
5,082,866
 
07/566,758
 
14-Aug-1990
 
21-Jan-1992
 
21-Jan-2009
 
Biodegradable Absorption Enhancers
                         
NMD-102
 
6,046,244
 
08/964,509
 
5-Nov-1997
 
April 4, 2000
 
5-Nov-2017
 
Topical Compositions For Prostaglandin E1 Delivery
                         
NMD-107
 
6,118,020
 
09/314,571
 
19-May-1999
 
12-Sep-2000
 
19-May-2019
 
Cystalline Salts Of Dodecyl 2-(N, N-Dimethylamino)-Propionate
                         
NMD-110
 
6,224,573
 
09/232,360
 
15-Jan-1999
 
May 1, 2001
 
15-Jan-2019
 
Medicament Dispenser
                         
NMD-113
 
6,414,028
 
09/542,668
 
4-Apr-2000
 
July 2, 2002
 
5-Nov-2017
 
Topical Compositions Containing Prostaglandin E1
                         
NMD-125
 
6,841,574
 
10/336,481
 
3-Jan-2003
 
11-Jan-2005
 
3-Jan-2023
 
Topical Stabilized Prostaglandin E Compound Dosage Forms


 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
Licensed Trademark
 
U.S. Registration No. 2,801,021 ACCUDOSE, for medical devices, namely,
single-use dispensers for semi-solid pharmaceuticals.

 
 

--------------------------------------------------------------------------------

 
